DETAILED ACTION
Claims 1-2,4-17,19-20 and 22-23 were subject to restriction and election requirement mailed on 04/27/2022.
Applicant filed a response, and elected Group III and Species (c) and Subspecies (c-iii), which encompassing part of claims 22-23, and withdrew claims 1-2,4-17 and 19-20, without traverse on 06/27/2022.
Claims 1-2,4-17,19-20 and 22-23 are pending, and claims 1-2,4-17 and 19-20 are withdrawn.
Claims 22-23 are rejected.

Election/Restrictions
Applicant’s election without traverse of Group III and Species (c) and Subspecies (c-iii) in the reply filed on 06/27/2022 is acknowledged.
Claims 1-2,4-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/GB2019/051146, filed 04/24/2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (GB1806687.8, filed 04/24/2018; and GB1901530.4, filed 02/04/2019) under 35 U.S.C. 119 (a)-(d).
Specification
The disclosure is objected to because of the following informalities: 
The title of the invention disclosed in the specification (specification, page 1) is not consistent with the title disclosed in Application Data Sheet submitted on 01/06/2021.  

Appropriate correction is required.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22, line 6, it is suggested to amend “sum to 1 (approximately)” to “approximately sum to 1”.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 22 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner interprets the phrase refers to ± 10%. Interpretation is speculative. Clarification is requested.

Regarding dependent claims 23, this claim does not remedy the deficiencies of parent claim 22 noted above, and are rejected for the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fuertes et al., EP 2119673 A1 (Fuertes) (provided in IDS received on 10/23/2020) in view of Babu et al., Dopant-mediated oxygen vacancy turning in ceria nanoparticles,  Nanotechnology, 2009, 20 (Babu).
Regarding claims 22-23, Fuertes discloses a composition CeO2-x-yNx, where x and y are such that: 0<x<0.5 and 0<y<0.5 (Fuertes, [0005]), where in 2-x-y of Fuertes reads upon 2-X of the present invention, x of Fuertes reads upon Y of the present invention.
Given Fuertes discloses 0<x<0.5 and 0<y<0.5, correspondingly, it can be derived that  1<2-x-y<2, 0<x<0.5.
In the present invention, it can be derived that 0<2-X<2, given 0<X<2.
Therefore, 2-x-y of Fuertes would overlap with the range of 2-X of the present invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Furthermore, in Fuertes, 1<2-x-y<2, 0<x<0.5 (i.e., 0<x< 2-x-y). Therefore, Fuertes reads upon the claimed limitation of 0<Y≤X.
	

Fuertes further discloses the partial substitution of oxygen with nitrogen in ceria necessarily creates anionic vacancies (Fuertes, [0004]), reading upon an anion vacant lattice.

Fuertes does not explicitly disclose the composition further comprises M with a valence lower than 4 (i.e., a formula of CeaMbO2-XNY), "a" and "b" are independently in the range 0.05 to 0.95, with the proviso that "a" and "b" together sum to 1 (approximately), or wherein (i) M is Sm, Pr and/or La; and (ii) a is from 0.1 to 0.9.

With respect to the difference, Babu teaches ceria with rare earth dopants (Babu, page 1, Abstract). Babu specifically teaches doping trivalent rare-earth Sm into the matrix of ceria (Babu, page 2, left column, 1st paragraph), with 20 and 40 atomic % (Babu, page 1, Abstract).
As Babu expressly teaches, the addition of trivalent elements can enhance the formation of oxygen vacancies by replacing two Ce4+ ions with two trivalent cations in the ceria lattice (Babu, page 1, right column, 1st paragraph); the atomic fraction of Ce3+ increases with the increase in Sm, which can be attributed to the increase in lattice parameter (as well as oxygen vacancy concentration) by doping larger ions, such as Sm3+ (Babu, paragraph spanning between pages 4-5).
Babu is analogous art as Babu is drawn to ceria.
In light of the motivation of doping with trivalent ion Sm3+, e.g., by 20 and 40 atomic %, as taught by Babu, it therefore would have been obvious to a person of ordinary skill in the art to dope the composition CeO2-x-yNx, of Fuertes, with by 20 and 40 atomic % of trivalent ion Sm3+, and therefore arrive at compositions such as Ce0.8Sm0.2O2-x-yNx and Ce0.6Sm0.4O2-x-yNx, which overlaps with Formula III of the present claims 22-23.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732